Case 1:20-cv-00088-SPW-TJC Document9 Filed 06/26/20 Page1of1

>. Court Use Only

CO MONTANA __| gin, JUDICIAL DISTRICT COURT, a k__ COUNTY

 

 

 

 

OIN THE JUSTICE COURT OF COUNTY, STATE OF,MONTANA . ...
COIN THE MUNICIPAL OR CITY COURT OF _ , MONTANA
_ ce) pe
, Le ; Case No: SV -&20~-*f < )
Dow LA SN Col VY , (leave blank, the clerk will write in)
Petitioner / Plaintiff,

Order Regarding Statement of Inability to Pay
ere . CO Court Costs
SOULS SS Coch Sol WiCRSS

Respondent / Defendant.

 

 

Warning! Read carefully the section checked below.
It is a court order.

Ye( Waiver of court costs is Granted. Declarant shall proceed without payment of court fees or costs.

C1 Temporary Waiver of court costs is Granted. Declarant may file without payment of court fees or
costs, but the Court may determine at a later time that the declarant has the ability to pay all fees or
costs and will require declarant to do so.

C1] Temporary Waiver of fees is Granted. Declarant may file without payment of court fees or costs,
but must appear before the Court at a.m/p.m. on the day of and
show cause why the declarant lacks the ability to pay all fees or costs.

Warning! If this third box is checked, you must come to court on the date ordered above. If
you don't come, the judge will deny your request to waive court costs, and you will have to
pay the court costs.

L) Waiver of Fees and costs is Denied. Waiver is denied based on the following:

 

 

 

Ordered this 7 day of LLM. 204).

Presiding Judge

CC Dorel So Cave wh 4-I-2

O
mMatyD
